DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2022 has been entered.

Response to Amendment
The amendment filed 19 September 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant adds the limitation “compensating for a shift of the CCT of the white emission spectrum when tuning between the first emission peak and second emission peak, upon a switch from the first to the second operation state, by calculating the CCT at the first emission peak and adapting the emission intensity in the green to red part of the spectrum by controlling the dimmable green and red LEDs to reverse the shift in the CCT” (emphasis added).  This is a substantially different method than that described in the application as filed; on page 3 lines 28-33 applicant states “the sensor of the lighting device measures the spectral composition of the initial spectrum and calculates from that the CCT. Subsequently the spectrum of the follow-up light spectrum is adapted in emission intensity in the longer wavelength ranges, i.e. the green to red-part of the spectrum, to compensate for and/or reverse the effect on and/or the shift of the CCT caused by the difference in the second emission peak between the initial and follow-up spectrum” (emphasis added), specifically, in the claim applicant calculates the CCT “at the first emission peak” whereas in the application as filed applicant calculates the CCT from “the spectral composition of the initial spectrum”.  The amended claim as filed is nonsensical; you can’t calculate the CCT of a light source having four different emitters by only gathering data from one of the emitters, and furthermore you can’t gather any data without a sensor of some kind, and claim 1 does not have one.
Applicant is required to cancel the new matter in the reply to this Office Action.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1:	Applicant adds the limitation “compensating for a shift of the CCT of the white emission spectrum when tuning between the first emission peak and second emission peak, upon a switch from the first to the second operation state, by calculating the CCT at the first emission peak and adapting the emission intensity in the green to red part of the spectrum by controlling the dimmable green and red LEDs to reverse the shift in the CCT” (emphasis added).  This is a substantially different method than that described in the application as filed; on page 3 lines 28-33 applicant states “the sensor of the lighting device measures the spectral composition of the initial spectrum and calculates from that the CCT. Subsequently the spectrum of the follow-up light spectrum is adapted in emission intensity in the longer wavelength ranges, i.e. the green to red-part of the spectrum, to compensate for and/or reverse the effect on and/or the shift of the CCT caused by the difference in the second emission peak between the initial and follow-up spectrum” (emphasis added), specifically, in the claim applicant calculates the CCT “at the first emission peak” whereas in the application as filed applicant calculates the CCT from “the spectral composition of the initial spectrum”.  
Claims 2-12 and 15 inherit the deficiency from claim 1.
Claims 1-12 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to claim 1:	The specification as filed does not teach how to make and use a lighting device operable in a first and a second operation state for controlling exposure to blue light, said lighting device comprising: a control unit being configured to control a lighting element by calculating the CCT at the first emission peak and adapting the emission intensity in the green to red part of the spectrum.  As noted above, the disclosed control method calculates the CCT the spectral composition of the initial spectrum, not at the first emission peak, and the application has no explanation for how the CCT of the light source having four emission peaks can be calculated from just the first emission peak, nor how any calculations can be made without a sensor to gather the data necessary to perform said calculations (note that claim 1 does not claim the sensor required by the specification).
Claims 2-12 and 15 inherit the deficiencies of claim 1.
For purposes of examination, and in light of the fact that the claimed invention is a device and not a method, the claim limitation “compensating for a shift of the CCT of the white emission spectrum when tuning between the first emission peak and second emission peak, upon a switch from the first to the second operation state, by calculating the CCT at the first emission peak and adapting the emission intensity in the green to red part of the spectrum by controlling the dimmable green and red LEDs to reverse the shift in the CCT” will be interpreted as requiring the necessary structure to calculate the CCT of the device in operation and control green and red LEDs on the basis of that calculation.

Response to Arguments
Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive. 
Applicant argues that in Uchiumi, light emission intensities of all emitters are controlled to keep the brightness and color of the light substantially constant, i.e. the constant color and brightness of light are achieved by the cooperative control of light emission intensities of all emitters, rather than by controlling only the dimmable green and red LEDs as cited in claim 1.  The examiner disagrees.  Applicant adds the word “only” to his argument when it is not in the claim limitation applicant is arguing.  Applicant’s actual claim language is “compensating for a shift of the CCT of the white emission spectrum when tuning between the first emission peak and second emission peak”, which is also described in paragraphs 58-59 and 89-91 of Uchiumi; “When a bioeffect level is adjusted by changing the light emission intensities of both emitters, therefore, simply paying attention to a level of influence on the bioeffect of each emitter to change the light emission intensity may result in a wide change in the brightness and color of light before and after bioeffect level adjustment (Uchiumi paragraph 58) … Conditions to be set in finding a solution include chromaticity coordinate values x=0.31.+-.0.005 and y=0.32.+-.0.005 in the XYZ color specification system, a general color rendering index of 80.0 (based on reference of CIE standard light D65), and constant radiant intensity. These conditions mean that the color of illuminating light is within a range of so-called white light, that accuracy in the way of look of an object color is kept at high level, and the luminance, i.e., brightness of illuminating light is maintained (Uchiumi paragraph 59) …  The light source control portion 302 controls the intensity of each light source or emitter included in the light source system in accordance with a desirable bioeffect level expected to be given by illuminating light from the light source system. When intensity control is carried out, the intensity balance of each light source or emitter is determined using the solution to an optimization problem as described in the first embodiment (this refers back to paragraphs 58-59). When the intensity of each light source or emitter is changed, the characteristics of each light source and emitter are stored in advance in a memory means not shown, and a voltage or current to be given to the light source and emitter is changed in accordance with the characteristics. The actual characteristics of each light source and emitter, however, may change depending on service environments, secular change, etc., so that feedback control may be carried out whenever necessary in accordance with the result of analysis of illuminating light (Uchiumi paragraph 89) … The light characteristic analyzing portion 303 is configured to include a light-receiving portion and a means that analyzes the characteristics of received light. The light characteristic analyzing portion 303 thus receives illuminating light from the light source system to analyze the intensity, wave length characteristics, etc., of received light. The result of analysis is imparted to the light source control portion 302. The imparted analysis result at least contains information indicative of light energy quantity, such as radiant flux in each given wavelength interval included in illuminating light, and may further contain the position of illuminating light on the chromaticity coordinate (vector value) and a general color rendering index value based on a reference of standard light (D65, etc.), which index corresponds to the color temperature of illuminating light (Uchiumi paragraph 90) … The condition setting portion 304 regulates characteristic parameters of illuminating light by the light source system, and may be configured to include an operation portion operated by a user. The characteristic parameters of illuminating light to be regulated include the luminance of light or illuminance of light at a given position, the color temperature or chromaticity of light, a general color rendering index, and an index value for a bioeffect level. These characteristic parameters may be stored in advance in a memory means not shown, or may be specified by the user through the operation portion. Stored or specified characteristic parameters are imparted to the light source control portion 302, which works out a solution to the optimization problem with a condition given as the imparted characteristic parameters to determine the balance of each light source or emitter (Uchiumiu paragraph 91)”.  In summary, Uchiumi tunes the ratio of the two blue LEDs (paragraph 58), recognizes that tuning these two LEDs would result in undesirable changes in the overall intensity and chromaticity of the light source (paragraph 58), states that the chromaticity of the light source is to be held without significant change (paragraph 59), and describes a method by which the CCT is calculated upon a switch from a first operation state to a second operation state (paragraphs 89-90) and the results of said calculation is used reverse any change in CCT by controlling the emitters, including the red and green emitters (paragraph 91).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Uchiumi et al. (US 2010/0063566 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Uchiumi in view of Ishak et al. (US 2008/0186448 A1) and Fujiwara (US 2003/0218180 A1).
With respect to claim 1:	Uchiumi teaches “lighting device (100 or 200) operable in a first (Fig. 7a) and a second operation state (Fig. 7b) for controlling exposure to blue light (paragraphs 70-72), said lighting device comprising: - a light source comprising blue LEDs (101, 102, 201, 202, aka emitter 1 and emitter 2 in table 3) and dimmable green and red LEDs (103, 104, 203, 204, aka emitter 3 and emitter 4 in table 3), said light source being configured to generate source light of a white light emission spectrum having a color correlated temperature (CCT) in a range of 2500- 20000K (paragraph 59: [X, Y] coordinates of [0.31, 0.32] = 6740 K; see https://www.waveformlighting.com/tech/calculate-color-temperature-cct-from-cie-1931-xy-coordinates); - a control unit (302) being configured to control a lighting element (see paragraphs 87-92) being at least one of a tunable light filter, switchable lighting element (see table 3; emitter 2 switches off), dimmable lighting element (paragraph 89) for tuning of the source light with respect to a ratio between a first blue light emission peak in a wavelength range of 460-490nm and a second blue light emission peak in a wavelength range of 430-460nm (paragraphs 70, 89, table 3), and compensating (paragraphs 89-91) for a shift of the CCT of the white emission spectrum (paragraph 58) when tuning between the first emission peak and second emission peak (paragraph 89), upon a switch from the first to the second operation state (paragraph 89), by calculating the CCT at the first emission peak (paragraph 90) and adapting the emission intensity in the green to red part of the spectrum by controlling the dimmable green and red LEDs to reverse the shift in the CCT (paragraph 91), such that the CCT of the white emission spectrum is without change when in the second operation state (paragraph 72), wherein the first operation state is more energy efficient than the second operation state (as evidenced by Fujiwara, the efficiency of the known blue LEDs is superior in the first operation state; see Fujiwara paragraph 212), and the second operation state reduces a blue light hazard risk more than the first operation state (as evidenced by Ishak, the damage caused by light in the second operation state in terms of macular degeneration is reduced when compared to the first; see Ishak paragraph 6).
In the alternative, it would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to select the high efficiency LED taught by Fujiwara as the light source of the first mode in order to obtain increased efficiency (Fujiwara paragraph 212) and to also have the second mode with more light in the higher blue wavelength range in order to cause less macular degeneration for the user (Ishak paragraph 6).
With respect to claim 2:	Uchiumi teaches “characterized in that the lighting element is at least one of a dimmable blue light emitting lighting element (101; see table 3), a switchable blue light emitting lighting element (102; see table 3), a tunable blue light filter”.
With respect to claim 3:	Uchiumi teaches “characterized in that lighting element is at least one of a dimmable lighting element of the light source, a switchable lighting element of the light source and comprises - a first lighting element issuing light having a first maximum emission peak in a wavelength range of 460-490nm during operation, and - a second lighting element issuing light having a second maximum emission peak in a wavelength range of 430-460nm during operation (see table 3)”.
With respect to claim 4:	Uchiumi teaches “characterized in that the first lighting element comprises a first LED and in that the second lighting element comprises a second LED (paragraph 75)”.
With respect to claim 5:	Uchiumi teaches “characterized in that the first emission peak is in a wavelength range of 465-475nm, and the second emission peak is in a wavelength range of 445-455nm (paragraph 24)”.
With respect to claim 6:	Uchiumi teaches “characterized in that for the mutually tuned first and second emission peak of the white emission spectrum the following requirement is essentially fulfilled: I1*R1+I2*R2 ≈ constant wherein I1 is the intensity of the emission spectrum at the first emission peak; R1 is the melatonin responsiveness at the first emission peak; I2 is the intensity of the emission spectrum at the second emission peak; R2 is the melatonin responsiveness at the second emission peak (paragraph 19)”.
With respect to claim 7:	Uchiumi teaches “characterized in that the tunable light filter is tunable for a wavelength range of < 460nm, preferably for a wavelength range of 430-460nm (the tunable light filter was one of three options in claim 2 from which claim 7 depends, of which only one was required to teach the claim.  Claim 7 inherits all the limitations of claim 2, including the other two options.  Since Uchiumi teaches dimmable and switchable light emitting elements, the claim is anticipated)”.
With respect to claim 8:	Uchiumi teaches “characterized in that the light source and the tunable light filter are mutually mechanically disconnected, and in that the lighting device is a personal wearable, wherein the personal wearable is selected from the group consisting of a cap, glasses, burka (the tunable light filter was one of three options in claim 2 from which claims 7 and 8 depend, of which only one was required to teach the claim.  Claim 8 inherits all the limitations of claim 2, including the other two options.  Since Uchiumi teaches dimmable and switchable tunable light emitting elements, the claim is anticipated)”.
With respect to claim 15:	Uchiumi teaches “wherein the control unit is configured to enable a user to switch from an energy efficient light setting to a healthier light setting by adjusting the ratio, wherein the healthier light setting reduces a risk of retinal damage in human eyes by lowering blue light in the generated source light (table 3; see paragraphs 2-7)”.

Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi, Ishak, and Fujiwara as applied to claim 1 above, and further in view of Maxik et al. (US 2014/0306620 A1).
With respect to claim 9:	Uchiumi as evidenced by or in light of Ishak and Fujiwara teaches “a lighting system (see claim 1 above) comprising: - a lighting device as claimed in claim 1 (see claim 1 above)”.
Uchiumi does not teach “a user carried device, and - a sensor and/or clock configured to measure or sense sensor data during operation, said sensor data comprising a location of the user carried device, (ambient) spectral lighting conditions, and exposure time of the user carried device to the (ambient) spectral lighting conditions, the sensor is further configured to provide the control unit with a sensor signal based on the sensor data which sensor signal is processed by the control unit to tune both the ratio between the first and second emission peak and their absolute emission intensity during operation”.
However, Maxik teaches “a user carried device (865), and - a sensor (855, 860, 870) and/or clock (875) configured to measure or sense sensor data during operation (paragraphs 78-79), said sensor data comprising a location of the user carried device (paragraph 79), (ambient) spectral lighting conditions (paragraph 79), and exposure time of the user carried device to the (ambient) spectral lighting conditions (paragraph 76), the sensor is further configured to provide the control unit with a sensor signal based on the sensor data which sensor signal is processed by the control unit (see Fig. 8) to tune both the ratio between the first and second emission peak (Blue1 and Blue 2 (Fig. 11)) and their absolute emission intensity during operation (paragraph 76)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Uchiumi by including the sensors of Maxik in order to tailor light output based on factors such as time of day, ambient light, real time input, location, etc. (Maxik paragraph 76).
With respect to claim 11:	Uchiumi does not specifically teach “characterized in that the user carried device is uploaded with personal user data, both said personal data and sensor data are processed by the control unit to adjust both the emission spectrum and intensity to the personal user during operation”.
Maxik teaches “characterized in that the user carried device is uploaded with personal user data (pargraph 80), both said personal data and sensor data are processed by the control unit to adjust both the emission spectrum and intensity to the personal user during operation (paragraphs 76, 80)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Uchiumi by including the user inputs of Maxik in order allow the user to select a desired configuration (Maxik paragraph 80).
With respect to claim 12:	Uchiumi does not specifically teach “characterized in that it further comprises a user interface for manual control of operation, preferably said user interface is selected from the group consisting of a smart phone, a remote control, a laptop, a tablet”.
Maxik teaches “characterized in that it further comprises a user interface for manual control of operation (paragraph 80), preferably said user interface is selected from the group consisting of a smart phone, a remote control, a laptop, a tablet”.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi, Ishak, and Fujiwara as applied to claims 1, 2, and 7 above, and further in view of Lau (US 2010/0289433 A1).
With respect to claim 8:	Uchiumi as evidenced by or in light of Ishak and Fujiwara teaches “characterized in that the light source and the tunable light filter are mutually mechanically disconnected (the tunable light filter was one of three options in claim 2 from which claims 7 and 8 depend, of which only one was required to teach the claim.  Claim 8 inherits all the limitations of claim 2, including the other two options.  Since Uchiumi teaches dimmable and switchable tunable light emitting elements, the claim limitation is anticipated)”.
Uchiumi does not specifically teach “in that the lighting device is a personal wearable, wherein the personal wearable is selected from the group consisting of a cap, glasses, burka”.
However, Lau teaches “in that the lighting device is a personal wearable (see Fig. 1), wherein the personal wearable is selected from the group consisting of a cap (see Fig. 1), glasses, burka”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the lighting device of Uchiumi in a cap as taught by Lau in order to illuminate a dark area while leaving both hands free (Lau paragraph 4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi and Maxik as applied to claims 1, 9 above, and further in view of Spero (US 8,100,552 B2).
With respect to claim 10:	Uchiumi does not specifically teach “characterized in that the control unit sets lighting conditions of the lighting system at or below a maximum illumination level of 2000 lux”.
However, Spero teaches “characterized in that the control unit sets lighting conditions of the lighting system at or below a maximum illumination level of 2000 lux (column 24 lines 1-20)”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Uchiumi by setting the lighting conditions to a maximum illumination level of 2000 lux or less as Spero suggests in order to provide appropriate illumination for general office lighting (300-500 lux) or specific task lighting (1000 lux; Spero column 24 lines 1-20).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Uchiumi, Fujiwara, Ishak and Maxik as applied to claims 1, 9 above, and further in view of Recker et al. (US 2009/0059603 A1).
With respect to claim 12:	Uchiumi in view of Ishak, Fujiwara and Maxik teaches “a lighting system as claimed in claim 9 (see above); characterized in that it further comprises a user interface for manual control of operation (Maxik paragraph 80)”.
Uchiumi in view of Ishak, Fujiwara and Maxik does not specifically teach “wherein said user interface is selected from the group consisting of a smart phone, a remote control, a laptop, a tablet”.
However, Recker teaches “wherein said user interface (200) is selected from the group consisting of a smart phone, a remote control (see Fig. 2), a laptop, a tablet”.
It would have been obvious at the time of the invention for one of ordinary skill in the art to modify the lighting device of Uchiumi by using Recker’s remote control in order to control the lighting device remotely (Recker paragraph 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MacAvoy et al. (US 2008/0158871 A1), which teaches a method of reversing/compensating shifts in CCT through control of LEDs. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571)272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875